DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumura et al. (US 6189960).
Regarding Claim 1, Mumura et al. discloses a roof airbag (see 30) for a vehicle (see 10), comprising: deployment guides (22) configured to extend (see figs. 2 and 5) in forward and backward directions of a vehicle, and spaced laterally apart from each other; an inflator (28) located between (see fig. 2; located between the guides in a lateral direction) the deployment guides and configured to discharge gas (see fig. 3) therefrom during operation thereof; and a cushion (30) located between the deployment guides, deployed in an extension direction (see fig. 5; direction FR) of the deployment guides, and comprising: a deployment chamber (40a) 

Regarding Claim 2, Mumura et al. discloses the roof airbag, wherein: the deployment chamber (40A) is configured to be deployed in a deployment direction (see fig. 5; direction FR) of the cushion (30) while the gas discharged from the inflator (28) flows into the deployment chamber; and the delay chambers (40B, 40C) are configured (Column 6, lines 10-18) such that the gas in the deployment chamber flows thereinto in a state in which the delay chambers are deployed together with the deployment chamber.

Regarding Claim 3, Mumura et al. discloses the roof airbag, wherein the gas in the deployment chamber (40A) flows into the delay chambers (40B, 40C) in an opposite direction (see fig. 5; the delay chambers expanded towards the inflator hose 32) to the deployment direction (see fig. 5; direction FR) of the cushion.

Regarding Claim 4, Mumura et al. discloses the roof airbag, wherein front ends (fig. 5; the ends closest to the inflator hose) of the delay chambers in the deployment direction of the cushion are cut off, rear ends (fig. 5; the open ends) of the delay chambers in the deployment direction of the cushion are opened, and the gas in the deployment chamber flows (see fig. 5) into the delay chambers through the opened rear ends of the delay chambers.

Claim 5, Mumura et al. discloses the roof airbag, wherein the deployment chamber (40A) and the delay chambers (40B, 40C) are disposed laterally (see fig. 5) so as to at least partially overlap (fig. 5; from the forward and backward direction) each other in the forward and backward directions of the vehicle, and are isolated from each other by cut-off lines (fig. 5; see the lines separating the chambers) configured to extend in the forward and backward directions of the vehicle.

Regarding Claim 6, Mumura et al. discloses the roof airbag, wherein the delay chambers (40B, 40C) are disposed (see fig. 5) at a center of the cushion (30), and the deployment chamber (40A) is located (see fig. 5) at both sides of the delay chambers.

Regarding Claim 7, Mumura et al. discloses the roof airbag, wherein the cushion (30) further comprises communication chambers (fig. 5; see the chambers extending laterally along the bottom of the delay chambers connected to the deployment chamber and delay chambers) located behind (see fig. 5) the delay chambers (40B, 40C) in the deployment direction (see fig. 5; direction FR) of the cushion and configured to communicate (see fig. 5) with rear ends of the delay chambers in the deployment direction of the cushion and communicate (see fig. 5) with the deployment chamber.

Regarding Claim 11, Mumura et al. discloses the roof airbag, wherein: the delay chambers (40B, 40C) are disposed (see fig. 5) at a center of the cushion (30), and the deployment chamber (40A) is disposed (see fig. 5) to be located at both sides of the delay .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6189960) in view of Yoshida et al. (WO 2007058211).
Regarding Claim 8, Mumura et al. discloses the roof airbag, comprising delay chambers (40B, 40C) and communication chambers (fig. 5; the chambers extending laterally along the 
However, Mumura et al. does not disclose that remaining portions of the rear ends of the delay chambers are isolated from the communication chamber, and front ends of the delay chambers in the deployment direction of the cushion communicate with the portions of the rear ends thereof communicating with the communication chamber.
Yoshida et al. teaches a cushion for a vehicle, comprising a communication chamber (Annotated version of Yoshida et al.; fig. 1, attached below; 13B) communicating with a portion (CP) of a rear end (CP and RP) of a chamber (C), wherein remaining portions (RP) of the rear end of the chamber are isolated (due to the cut-off line) from the communication member, and a front end (FE) of the chamber communicates (due to the open front end) with the portion of the rear end communicating with the communication chamber. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the delay chambers of Mumura et al. in view of the teachings of Yoshida et al. so that portions of the rear ends of the delay chambers were isolated from the communication chamber, and front ends of the delay chambers communicated with the communication chamber, as by doing so, the delay chambers would be provided with various inflows of chambers, allowing for greater control of inflation characteristics of the cushion.

    PNG
    media_image1.png
    550
    701
    media_image1.png
    Greyscale

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6189960) in view of Lee et al. (US 20180162314).
Regarding Claim 13, Mumura et al. discloses the roof airbag comprising the delay chambers (40B, 40C).
However, Mumura et al. does not disclose that the delay chambers are a plurality of delay chambers spaced apart from each other in a deployment direction of the cushion; and the cushion further comprises communication chambers located between the delay chambers or 
Lee et al. teaches a roof airbag comprising a cushion (120) between deployment guides (105), deployed in an extension direction (see fig. 3) of the deployment guides, and comprising a deployment chamber (132, 142) configured to be deployed while the gas discharged from an inflator (110) flows thereinto; and a plurality of delay chambers (133, 144) spaced apart (see fig. 3) in a deployment direction, wherein communication chambers (134, 143) are located behind the delay chambers.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the cushion of Mumura et al. in view of the teachings of Lee et al. to include a plurality of delay chambers spaced apart in the deployment direction of the cushion, the cushion comprising communication chambers located behind the delay chambers, as by doing so, the cushion would be provided with extra chambers at additional locations, increasing the ability of the airbag to protect an occupant of the vehicle during a vehicular accident, and would also allow for various inflows of the delay chambers, increasing the control over the inflation of the airbag. 

Regarding Claim 14, Mumura et al., as modified, discloses the roof airbag comprising the delay chambers (Mumura et al.; 40B, 40C and/or Lee et al.; 133, 144) spaced apart (Lee et al; see fig. 3) from each other.
However, Mumura et al., as modified, does not disclose that lengths of the delay chambers are gradually increased in the deployment direction of the cushion.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lengths of the delay chambers so that the lengths of the delay chambers are gradually increased in the deployment direction of the cushion, as by doing so, the cushion would comprise larger chambers, increasing the ability of the airbag to protect an occupant of the vehicle during a vehicular accident.

Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616